Citation Nr: 0816181	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-08 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for myasthenia gravis.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to January 
1983, and from November 1990 to July 1991.  She also 
performed extensive service with the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

The veteran is not shown to have myasthenia gravis that is 
due to any event or incident of her service, and myasthenia 
gravis was not manifested to a compensable degree in the 
first year following the veteran's separation from active 
duty.


CONCLUSION OF LAW

Myasthenia gravis was not incurred or aggravated by active 
service, and myasthenia gravis may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in April 2005 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
In April 2005 the claimant was notified of the need to submit 
all pertinent evidence in her possession.  In March 2006, she 
was provided with notice of the type of evidence necessary to 
establish disability ratings and effective dates.  The claim 
was readjudicated in a February 2008 supplemental statement 
of the case.  There is not a scintilla of evidence that any 
VA error in notifying or assisting the appellant reasonably 
affects the fairness of this adjudication.  Indeed, the 
evidence of record rebuts any suggestion that the appellant 
has been prejudiced in any manner.  Hence, the case is ready 
for adjudication.  

The veteran alleges that myasthenia gravis began in June 
1999, and is related to her military service.  See VA Form 
21-526, received in February 2004.  She acknowledges that 
while she was not diagnosed with this disorder during active 
duty, the disorder was diagnosed while she was in the North 
Carolina National Guard.  See March 2005 VA Form 21-4138.  
The veteran further claims that the disorder was brought 
about by her exposure to an "environmental hazard" while 
serving in the Gulf War.  See VA Form 21-526, received in 
September 2007.  

The service medical records are devoid of any findings 
reflective of either a diagnosis or complaints relating to 
myasthenia gravis symptomatology.  

A June 1999 private medical record shows a diagnosis of 
"signs and symptoms of a myasthenic syndrome, probably 
myasthenia gravis."  While private electromyographic testing 
in June 1999 revealed normal findings, a June 1999 nerve 
conduction study revealed a neuromuscular junction defect 
involving the post synaptic membrane, that was consistent 
with myasthenia gravis.  

A letter from a private physician, Dr. Shapiro, noted as part 
of a June 1999 facsimile, shows that the veteran had 
presented to him last April [1998] with a several month 
history of double vision, unusual tongue and swallowing 
difficulties, and right thumb numbness.  The veteran had 
reported that she had been medically evaluated in California 
while in the military "last year" [1997] but that this 
information was not obtainable.  Dr. Shapiro stated that 
routine laboratory investigation had not revealed anything 
remarkable, nor did he find anything specific in the course 
of his examination.  

Of record is a June 1995 letter from an Air Force medical 
group noting that the veteran had no current medical problems 
that would prevent her from performing any activities.  
Further, an August 1996 Report of Medical Examination 
(Periodic) makes no mention of any complaints or symptoms 
relating to myasthenia gravis.  The appellant was evaluated 
as being neurologically normal from a clinical perspective.  

Received by VA from the veteran in March 2006 is a printed 
version of a website page from www.Merck.com.  Entitled 
"Neuromuscular Junction Disorders," the information stated, 
in pertinent part, that "nerve gases used in chemical 
warfare can cause the neuromuscular junction [which include 
myasthenia gravis] to malfunction."  

A June 2006 VA neurology attending note shows that the 
veteran was seen for follow up for myasthenia gravis.  
Symptoms reportedly began in 1999.  The veteran requested 
that the examining neurologist opine as to whether her 
military service in the early 1990's "caused or aggravated" 
her myasthenia gravis which, noted the physician, appeared to 
have began in the late 1990's.  The VA neurologist opined 
that "I know of no data to support the idea that her 
military service in the early 1990s could have caused or 
aggravated her myasthenia gravis which started in the late 
1990's."  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Myasthenia gravis if manifest to a degree of 10 percent 
within one year after separation from active duty, may be 
presumed to have been incurred during such active duty 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's statements describing her symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). However, these statements must be 
viewed in conjunction with the objective medical evidence.

As to the veteran's claim of entitlement to service 
connection for myasthenia gravis, after a review of the 
evidence, the Board concludes that the preponderance of the 
evidence is against finding that her disability is related to 
service.  The available service medical records are entirely 
negative for findings, complaints, or diagnoses of either 
myasthenia gravis or of symptoms representative of such a 
disorder.  No medical professional, either private or VA, has 
linked any current myasthenia gravis to service.  Indeed, 
after taking the veteran's medical history, and following his 
examination of the appellant, a VA neurologist essentially 
opined in June 2006 that the veteran's diagnosed myasthenia 
gravis was neither "caused or aggravated" by her military 
service.  A competent opinion to the contrary is not of 
record.  Lastly, with respect to the assertion that 
myasthenia gravis is related to an in-service exposure to an 
environmental hazard, there is no competent evidence 
supporting such a theory.  Therefore, the preponderance of 
the competent evidence is against finding an etiological 
relationship between the veteran's current myasthenia gravis 
and any in-service incident, her lay contentions to the 
contrary notwithstanding.

The Board also observes that while myasthenia gravis has been 
diagnosed this diagnosis was first made in 1999, several 
years following the veteran's 1991 separation from active 
duty.  Thus, presumptive service connection may not be 
granted pursuant to 38 C.F.R. §§ 3.307, 3.309.

As such, to summarize, there is no competent medical evidence 
relating myasthenia gravis to the veteran's service.  The 
veteran's contentions do not constitute competent evidence 
with respect to medical causation, diagnosis, and treatment.  
As a lay person, she lacks the medical expertise to offer 
competent opinions as to the existence of the disability, as 
well as to medical causation of any current disability.  
Espiritu.  Therefore, there is no competent medical evidence 
of record showing a link between the veteran's current 
myasthenia gravis and service.  As such, the preponderance of 
the evidence is against the claim for service connection for 
the claimed disorder.

The Board also observes that the RO, apparently in reaction 
to the veteran's September 2007 assertion that her myasthenia 
gravis may have been caused by "an environmental hazard in 
the Gulf War," set out in the February 2008 supplemental 
statement of the case regulations pertaining to entitlement 
to compensation for certain disabilities due to undiagnosed 
illnesses, 38 C.F.R. § 3.317.  While this regulation is often 
utilized by veterans in search of compensation for signs and 
symptoms of illnesses which have not been diagnosed, here, 
the veteran has been diagnosed with myasthenia gravis.  As 
such, she does not have an undiagnosed disability, and 
38 C.F.R. § 3.317 is not for application.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for myasthenia gravis is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


